NO. 07-09-0255-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                               FEBRUARY 17, 2010

                        ______________________________


                         TIMOTHY DAVENPORT, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE  316TH DISTRICT COURT OF HUTCHINSON COUNTY;

                   NO. 10,065; HONORABLE JOHN LAGRONE, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
Pending before this Court is Appellants Motion to Dismiss Appeal in which he requests that his notice of appeal be withdrawn and the appeal be dismissed.  As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and his attorney.  No decision of this Court having been delivered, the motion is granted and the appeal is dismissed.  No motion for rehearing will be entertained and our mandate will issue forthwith.
Accordingly, the appeal is dismissed.

Patrick A. Pirtle
      Justice


Do not publish.